Exhibit 10.32

 

LOGO [g27157img01.jpg]

 

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

(As amended and restated, effective January 1, 2005)



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

TRUST AGREEMENT

 

Table of Contents

 

Article

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE 1

  

Name, Intentions, Irrevocability, Deposit and Definitions

   1

1.1

  

Name

   1

1.2

  

Intentions

   1

1.3

  

Irrevocability; Creditor Claims

   2

1.4

  

Initial Deposit

   2

1.5

  

Additional Definitions

   2

1.6

  

Grantor Trust

   3

ARTICLE 2

  

General Administration

   3

2.1

  

Committee Directions and Administration Before Change in Control

   3

2.2

  

Administration Upon Change in Control

   4

2.3

  

Contributions

   4

2.4

  

Trust Fund

   4

2.5

  

Distribution of Excess Trust Fund to Employers

   4

ARTICLE 3

  

Powers and Duties of Trustee

   5

3.1

  

Investment Directions

   5

3.2

  

Investment Upon Change In Control

   5

3.3

  

Management of Investments

   5

3.4

  

Duty of Care

   8

3.5

  

Securities

   8

3.6

  

Substitution

   8

3.7

  

Distributions

   8

3.8

  

Trustee Responsibility Regarding Payments on Insolvency

   12

3.9

  

Costs of Administration

   13

3.10

  

Trustee Compensation and Expenses

   13

3.11

  

Professional Advice

   14

3.12

  

Payment on Court Order

   14

3.13

  

Protective Provisions

   14

3.14

  

Indemnifications

   14

 

i



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

ARTICLE 4

  

Insurance Contracts

   15

4.1

  

Types of Contracts

   15

4.2

  

Ownership

   16

4.3

  

Restrictions on Trustee’s Rights

   16

ARTICLE 5

  

Trustee’s Accounts

   16

5.1

  

Records

   16

5.2

  

Annual Accounting; Final Accounting

   16

5.3

  

Valuation

   17

5.4

  

Delegation of Duties

   17

ARTICLE 6

  

Resignation or Removal of Trustee

   18

6.1

  

Resignation; Removal

   18

6.2

  

Successor Trustee

   18

6.3

  

Settlement of Accounts

   18

ARTICLE 7

  

Controversies, Legal Actions and Counsel

   18

7.1

  

Controversy

   18

7.2

  

Joinder of Parties

   19

ARTICLE 8

  

Insurers

   19

8.1

  

Insurer Not a Party

   19

8.2

  

Authority of Trustee

   19

8.3

  

Contract Ownership

   19

8.4

  

Limitation of Liability

   19

8.5

  

Change of Trustee

   19

ARTICLE 9

  

Amendment and Termination

   20

9.1

  

Amendment

   20

9.2

  

Final Termination

   20

ARTICLE 10

  

Miscellaneous

   21

10.1

  

Directions Following Change in Control

   21

10.2

  

Taxes

   21

10.3

  

Third Persons

   21

10.4

  

Nonassignability; Nonalienation

   21

10.5

  

The Plans

   21

 

ii



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

10.6

  

Applicable Law

   22

10.7

  

Notices and Directions

   22

10.8

  

Successors and Assigns

   22

10.9

  

Gender and Number

   22

10.10

  

Headings

   22

10.11

  

Counterparts

   22

10.12

  

Beneficial Interest

   22

10.13

  

The Trust and Plans

   22

10.14

  

Effective Date

   23

 

iii



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

TRUST AGREEMENT

FOR THE

CALLAWAY GOLF COMPANY

EXECUTIVE DEFERRED COMPENSATION PLANS

(as amended and restated effective January 1, 2005)

 

THIS AMENDED TRUST AGREEMENT (“Trust Agreement”) is made and entered into as of
January 1, 2005, between Callaway Golf Company, Inc., a Delaware corporation
(the “Company”), and U.S. Trust Company, N. A., a national banking association
(the “Trustee”), to evidence the trust (the “Trust”) to be established, pursuant
to the 2002 Callaway Golf Company Executive Deferred Compensation Plan (“2002
Plan”) and the 2005 Callaway Golf Company Executive Deferred Compensation Plan
(“2005 Plan”) (each a “Plan” and together, the “Plans”) that require the
establishment of a trust, for the benefit of a select group of management,
highly compensated employees and/or Directors who contribute materially to the
continued growth, development and business success of the Company and those
subsidiaries of the Company, if any, that participate in the Plans
(collectively, “Subsidiaries,” or singularly, “Subsidiary”).

 

ARTICLE 1

Name, Intentions, Irrevocability,

Deposit and Definitions

 

1.1 Name. The name of the Trust created by this Agreement (the “Trust”) shall be
the:

 

TRUST FOR THE 2002 and 2005 CALLAWAY GOLF COMPANY

EXECUTIVE DEFERRED COMPENSATION PLANS

 

1.2

Intentions. The Company wishes to establish the Trust and to contribute to the
Trust assets that shall be held therein, subject to the claims of the Company’s
and the Subsidiaries’ creditors in the event of their Insolvency (as defined
below) until paid to Participants and their Beneficiaries in such manner and at
such times as specified in the Plans or until the Trust is terminated as
provided herein. It is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plans
as unfunded plans maintained for the purpose of providing supplemental
compensation for a select group of management, highly compensated employees
and/or Directors for purposes of Title I of ERISA (as defined below). In
addition, it is the intention of the Company and the Subsidiaries to make
contributions to the Trust to provide themselves with a source of funds to
assist them in the meeting of their liabilities under the Plans. Finally, it is
the intention of the Company to establish a single trust under this Trust
Agreement, whether pursuant to the creation of separate sub-trusts or otherwise,
so that the records and accounts attributable to the 2002 Plan and the 2005 Plan
can be maintained separately. With respect to the 2005 Plan, the Trust will be

 

1



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

maintained within the United States and all assets of the Trust attributable to
the 2005 Plan will be located within the United States at all times.

 

1.3 Irrevocability; Creditor Claims. The Trust hereby established shall be
irrevocable. Except as otherwise provided in Sections 2.5 and 9.2, the principal
of the Trust, and any earnings thereon, shall be held separate and apart from
other funds of the Company and the Subsidiaries and shall be used exclusively
for the uses and purposes of the Participants and their Beneficiaries and the
general creditors of the Company and the Subsidiaries as herein set forth and as
provided in the Plans. The Participants and their Beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plans and this Trust Agreement shall be mere
unsecured contractual rights of the Participants and their Beneficiaries against
the Company and the Subsidiaries. Any assets held by the Trust will be subject
to the claims of the Company’s and the Subsidiaries’ general creditors under
federal and state law in the event of Insolvency as provided in Section 3.8.

 

1.4 Initial Deposit. The Company hereby deposits with the Trustee in trust $100,
which shall become the principal of the Trust to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement.

 

1.5 Additional Definitions. In addition to the definitions set forth above, for
purposes hereof, unless otherwise clearly apparent from the context, the
following terms have the following indicated meanings:

 

  (a) “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with a Plan, that are entitled to receive
benefits under a Plan upon the death of a Participant.

 

  (b) “Board” shall mean the board of directors of the Company.

 

  (c) “Change in Control” shall having the meaning ascribed in each Plan.

 

  (d) “Committee” shall mean the administrative committee appointed by the Board
or its designees to administer this Trust.

 

  (e) “Director” shall mean any member of the board of directors of the Company
or any Subsidiary.

 

  (f) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

  (g) “Insolvent” shall have the meaning set forth in Section 3.8(a) below.

 

  (h) “Insolvent Entity” shall have the meaning set forth in Section 3.8(a)
below.

 

2



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

  (i) “IRS” shall mean the Internal Revenue Service.

 

  (j) “Participant” shall mean a person who is a participant in a Plan in
accordance with its terms and conditions.

 

  (k) “Payment Schedule” shall have the meaning set forth in Section 3.7(b)
below.

 

  (l) “Plans” shall mean the 2002 Callaway Golf Company Executive Deferred
Compensation Plan and the 2005 Callaway Golf Company Executive Deferred
Compensation Plan.

 

  (m) “Plan Year” shall mean the Plan Year chosen for this Trust Agreement by
the Board.

 

  (n) “Trust Fund” shall mean the assets held by the Trustee pursuant to the
terms of this Trust Agreement and for the purposes of the Plans.

 

1.6 Grantor Trust. The Trust is intended to be a “grantor trust,” of which the
Company and the Subsidiaries are the grantors, within the meaning of subpart E,
part I, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended, and the Trust shall be construed accordingly.

 

ARTICLE 2

General Administration

 

2.1 Committee Directions and Administration Before Change in Control. Until a
Change in Control has occurred, this Section 2.1 shall be effective and the
Committee shall direct the Trustee as to the administration of the Trust in
accordance with the following provisions:

 

  (a) The Committee members shall be identified to the Trustee by a written
notice from the Company’s Chief Executive Officer or Chief Financial Officer
appointing the Committee. In the absence thereof, the Board shall be the
Committee. Persons authorized to give directions to the Trustee on behalf of the
Committee shall be identified to the Trustee by written notice from the
Committee, and such notice shall contain specimens of the authorized signatures.
The Trustee shall be entitled to rely on such written notice as evidence of the
identity and authority of the persons appointed until a written cancellation of
the appointment, or the written appointment of a successor, is received by the
Trustee.

 

  (b) Directions by the Committee, or its delegate, to the Trustee shall be in
writing and signed by the Committee or persons authorized by the Committee, or
may be made by such other method as is acceptable to the Trustee.

 

3



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

  (c) The Trustee may conclusively rely upon directions from the Committee in
taking any action with respect to this Trust Agreement, including the making of
payments from the Trust Fund and the investment of the Trust Fund pursuant to
this Trust Agreement. The Trustee shall have no liability for actions taken, or
for failure to act, on the direction of the Committee. The Trustee shall have no
liability for failure to act in the absence of directions from the Committee
where the Committee’s directions are required by this Trust Agreement.

 

  (d) The Trustee may request instructions from the Committee and shall have no
duty to act or liability for failure to act if such instructions are not
forthcoming from the Committee. If requested instructions are not received
within a reasonable time, the Trustee may, but is under no duty to, act on its
own discretion to carry out the provisions of this Trust Agreement in accordance
with this Trust Agreement and the Plans.

 

2.2 Administration Upon Change in Control. In the event of a Change in Control,
the authority of the Committee to administer the Trust and direct the Trustee,
as set forth in Section 2.1 above, shall cease, and the Trustee shall have
complete authority to administer the Trust.

 

2.3 Contributions. Except as provided in any Plan, the Company and the
Subsidiaries, in their sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property in trust with the Trustee to
augment the principal to be held, administered and disposed of by the Trustee as
provided in this Trust Agreement. Neither the Trustee nor any Participant or
Beneficiary shall have any right to compel such additional deposits. The Trustee
shall have no duty to collect or enforce payment to it of any contributions or
to require that any contributions be made, and shall have no duty to compute any
amount to be paid to it nor to determine whether amounts paid comply with the
terms of a Plan; provided, however, that following a Change in Control, the
Trustee shall have the right, in its sole and absolute discretion, to compel a
contribution to the Trust from the Company and the Subsidiaries to make-up for
any shortfall between (i) the anticipated benefit obligations and administrative
expenses that are to be paid under the Plans and the Trust and (ii) the assets
of the Trust Fund.

 

2.4 Trust Fund. The contributions received by the Trustee from the Company and
the Subsidiaries shall be held and administered pursuant to the terms of this
Trust Agreement as a single fund without distinction between income and
principal and without liability for the payment of interest thereon except as
expressly provided in this Trust Agreement. During the term of this Trust, all
income received by the Trust, net of expenses and taxes, shall be accumulated
and reinvested. Notwithstanding the foregoing, the Trust Fund shall be
maintained and administered as if separate trusts existed for each Plan.

 

2.5

Distribution of Excess Trust Fund to Employers. Prior to a Change in Control, in
the event that the Committee determines that the Trust Fund exceeds 125 percent
of the anticipated

 

4



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

benefit obligations and administrative expenses that are to be paid under the
Plans, the Trustee, at the direction of the Committee shall distribute to the
Company and the Subsidiaries such excess portion of the Trust Fund.

 

ARTICLE 3

Powers and Duties of Trustee

 

3.1 Investment Directions. Except as provided in this Section and Section 3.2
below, the Committee shall provide the Trustee with all investment instructions.
The Trustee shall neither affect nor change investments of the Trust Fund,
except as directed in writing by the Committee or as provided in Section 3.2
following a Change in Control, and shall have no right, duty or responsibility
to recommend investments or investment changes; provided, that the Trustee may,
pending the Committee’s investment direction or pending disbursement of cash
from the Trust, deposit cash on hand from time to time in any bank savings
account, certificate of deposit, or other instrument creating a deposit
liability for a bank, including the Trustee’s own banking department, or those
of its affiliates if the Trustee is a bank, without such prior direction.

 

3.2 Investment Upon Change in Control. In the event of a Change in Control, the
authority of the Committee to direct investments of the Trust Fund shall cease
and the Trustee shall have complete authority to direct investments of the Trust
Fund. The person who was the Chief Executive Officer of the Company immediately
prior to the Change in Control or, if not available or willing to assume such
responsibility, the Company’s next highest ranking officer prior to the Change
in Control (the “Ex-CEO”) shall notify the Trustee in writing when a Change in
Control has occurred. The Trustee has no duty to inquire whether a Change in
Control has occurred and may rely on the Ex-CEO’s notification of a Change in
Control; provided, however, that if any officer, former officer, director, or
former director of the Company or any Subsidiary, or any Participant notifies
the Trustee that there has been or there may be a Change in Control, the Trustee
shall have the duty to satisfy itself as to whether a Change in Control has in
fact occurred. The Company and the Subsidiaries shall indemnify and hold
harmless the Trustee for any damages or costs (including attorneys’ fees) that
may be incurred because of reliance on the former chief executive officer’s
notice or lack thereof.

 

3.3

Management of Investments. Subject to Section 3.1 above, the Trustee shall have,
without exclusion, all powers conferred on the Trustee by applicable law, unless
expressly provided otherwise herein, and all rights associated with assets of
the Trust shall be exercised by the Trustee or the person designated by the
Trustee, and shall in no event be exercisable by or rest with Participants or
their Beneficiaries. The Trustee shall have full power and authority to invest
and reinvest the Trust Fund in any investment permitted by law, provided that
Trust assets deferred pursuant to the 2005 Plan must at all times be located
within the United States, exercising the judgment and care that persons of
prudence, discretion and intelligence would

 

5



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

exercise under the circumstances then prevailing, considering the probable
income and safety of their capital, including, without limiting the generality
of the foregoing, the power:

 

  (a) To invest and reinvest the Trust Fund, together with the income therefrom,
in common stock, preferred stock, convertible preferred stock, mutual funds,
bonds, debentures, convertible debentures and bonds, mortgages, notes, time
certificates of deposit, commercial paper and other evidences of indebtedness
(including those issued by the Trustee or any of its affiliates), other
securities, policies of life insurance, annuity contracts, options to buy or
sell securities or other assets, and other property of any kind (personal, real,
or mixed, and tangible or intangible); provided, however, that in no event may
the Trustee invest in securities (including stock or rights to acquire stock) or
obligations issued by the Company or the Subsidiaries, other than a de minimis
amount held in common investment vehicles in which the Trustee invests;

 

  (b) To deposit or invest all or any part of the assets of the Trust Fund in
savings accounts or certificates of deposit or other deposits which bear a
reasonable interest rate in a bank, including the commercial department of the
Trustee, if such bank is supervised by the United States or any State;

 

  (c) To hold, manage, improve, repair and control all property, real or
personal, forming part of the Trust Fund and to sell, convey, transfer,
exchange, partition, lease for any term, even extending beyond the duration of
this Trust, and otherwise dispose of the same from time to time in such manner,
for such consideration, and upon such terms and conditions as the Trustee shall
determine;

 

  (d) To have, respecting securities, all the rights, powers and privileges of
an owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee to be necessary for the protection of the Trust Fund, to
vote any corporate stock either in person or by proxy, with or without power of
substitution, for any purpose; to participate in voting trusts, pooling
agreements, foreclosures, reorganizations, consolidations, mergers and
liquidations, and in connection therewith to deposit securities with and
transfer title to any protective or other committee under such terms as the
Trustee may deem advisable; to exercise or sell stock subscriptions or
conversion rights; and, regardless of any limitation elsewhere in this
instrument relative to investment by the Trustee, to accept and retain as an
investment any securities or other property received through the exercise of any
of the foregoing powers;

 

  (e) To hold in cash, without liability for interest, such portion of the Trust
Fund which, in its discretion, shall be reasonable under the circumstances,
pending investments, or payment of expenses, or the distribution of benefits;

 

6



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

  (f) To employ such agents including custodians and counsel as may be
reasonably necessary and to pay them reasonable compensation; to settle,
compromise or abandon all claims and demands in favor of or against the Trust
assets;

 

  (g) To cause title to property of the Trust to be issued, held or registered
in the individual name of the Trustee, or in the name of its nominee(s) or
agents, or in such form that title will pass by delivery;

 

  (h) To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
State whose laws are applicable to this Trust Agreement, as provided in
Section 10.6 below, so that the powers conferred upon the Trustee herein shall
not be in limitation of any authority conferred by law, but shall be in addition
thereto;

 

  (i) To borrow money from any source (including the Trustee) and to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
Trust assets as security;

 

  (j) To institute, compromise and defend actions and proceedings; to pay or
contest any claim; to settle a claim by or against the Trustee by compromise,
arbitration, or otherwise; to release, in whole or in part, any claim belonging
to the Trust to the extent that the claim is uncollectible;

 

  (k) To use securities depositories or custodians and to allow such securities
as may be held by a depository or custodian to be registered in the name of such
depository or its nominee or in the name of such custodian or its nominee;

 

  (l) To invest the Trust Fund from time to time in one or more investment
funds, which funds shall be registered under the Investment Company Act of 1940;
and

 

  (m) To do all other acts necessary or desirable for the proper administration
of the Trust Fund, as if the Trustee were the absolute owner thereof.

 

Nothing in this section shall be construed to mean the Trustee assumes any
responsibility for the performance of any investment made by the Trustee in its
capacity as trustee under the operations of this Trust Agreement; provided that
the foregoing shall not relieve the Trustee from liability for breaching its
duty of care in making an investment selection hereunder (other than at the
direction of the Committee). Notwithstanding any powers granted to the Trustee
pursuant to this Trust Agreement or to applicable law, the Trustee shall not
have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning

 

7



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

of section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Internal Revenue Code of 1986, as amended.

 

3.4 Duty of Care. The Trustee shall perform its duties hereunder with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims;
provided, however, that the Trustee shall incur no liability to any person for
any action taken pursuant to a direction given by the Committee prior to a
Change in Control which is contemplated by, and in conformity with, the terms of
each Plan or this Trust.

 

3.5 Securities. Voting or other rights in securities shall be exercised by the
person or entity responsible for directing such investments, and the Trustee
shall have no duty to exercise voting or proxy or other rights relating to any
investment managed or directed by the Committee. If any foreign securities are
purchased pursuant to the direction of the Committee, it shall be the
responsibility of the person or entity responsible for directing such
investments to advise the Trustee in writing of any laws or regulations, either
foreign or domestic, that apply to such foreign securities or to the receipt of
dividends or interest on such securities.

 

3.6 Substitution. Notwithstanding any provision of any Plan or the Trust to the
contrary, the Company and/or any Subsidiary shall at all times have the power to
reacquire the Trust Fund by substituting readily marketable securities (other
than stock, a debt obligation or other security issued by the Company or any
Subsidiary) and/or cash of an equivalent value and such other property shall,
following such substitution, constitute the Trust Fund. Notwithstanding the
foregoing, after a Change in Control, the Trustee, the Company and/or any
Subsidiary shall have no power to substitute readily marketable securities for
the Trust Fund.

 

3.7 Distributions.

 

  (a) The establishment of the Trust and the payment or delivery to the Trustee
of money or other property shall not vest in any Participant or Beneficiary any
right, title, or interest in and to any assets of the Trust. To the extent that
any Participant or Beneficiary acquires the right to receive payments under any
of the Plans, such right shall be no greater than the right of an unsecured
general creditor of the Company and the Subsidiaries and such Participant or
Beneficiary shall have only the unsecured promise of the Company and the
Subsidiaries that such payments shall be made.

 

  (b)

Concurrent with the establishment of this Trust, the Company shall deliver to
the Trustee a schedule (the “Payment Schedule”) that indicates the amounts
payable in respect of each Participant (and his or her Beneficiaries), provides
a formula or formulas or other instructions acceptable to the Trustee for
determining the amounts so payable, specifies the form in which such amount is
to be paid (as provided for or available under each Plan), and the time of
commencement for payment of such amounts. The Payment

 

8



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

Schedule shall be updated annually and upon a Change in Control and from time to
time as is necessary thereafter. Except as otherwise provided herein, prior to a
Change in Control, the Trustee shall make payments to the Participants and their
Beneficiaries in accordance with such Payment Schedule. After a Change in
Control, the Trustee shall make payments in accordance with the payment
schedules provided by the Administrator (as defined in Section 3.7(i)). The
Trustee, at the direction of the Committee or, after a Change in Control, on its
own volition, may make any distribution required to be made by it hereunder by
delivering:

 

  (i) Its check payable to the person to whom such distribution is to be made,
to the person, or, if prior to a Change in Control, to the Company for
redelivery to such person; provided that before a Change in Control, the
Committee may direct the Trustee to deliver one or more lump sum checks payable
to the Company, and the Company shall prepare and deliver individual checks for
each Participant or Beneficiary; or

 

  (ii) Its check payable to an insurer for the benefit of such person, to the
insurer, or, if prior to a Change in Control, to the Company for redelivery to
the insurer; or

 

  (iii) Contracts held on the life of the Participant to whom or with respect to
whom the distribution is being made, to the Participant or Beneficiary, or, if
prior to a Change in Control, to the Company for redelivery to the person to
whom such distribution is to be made; or

 

  (iv) If a distribution is being made, in whole or in part, of other assets,
assignments or other appropriate documents or certificates necessary to effect a
transfer of title, to the Participant or Beneficiary, or, if prior to a Change
in Control, to the Company for redelivery to such person.

 

Notwithstanding the foregoing, if directed by the Committee and upon receipt of
such documentation satisfactory to the Trustee, the Trustee shall pay all or
part of a distribution to which a Participant or Beneficiary would otherwise be
entitled under the terms of a Plan to the Company or Subsidiary in satisfaction
of amounts validly owed by the Participant to the Company or Subsidiary for
which the Company or Subsidiary previously requested but did not receive
payment.

 

  (c)

If the principal of the Trust, and any earnings thereon, are not sufficient to
make payments of benefits in accordance with the terms of the Plans, the Company
and the Subsidiaries shall make the balance of each such payment as it falls
due. The Trustee shall notify the Company and the Subsidiaries when principal
and earnings are not sufficient. To the extent that the total Trust assets
available to make benefit payments to Participants or Beneficiaries who are
currently entitled to payment are less than the

 

9



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

liabilities of the Plans, the Trustee shall make benefit payments proportionate
to the ratio of assets available to pay benefits to the total values of the
liabilities.

 

  (d) The Company and the Subsidiaries may make payment of benefits directly to
Participants or their Beneficiaries as they become due under the terms of the
Plans. The Company and the Subsidiaries shall notify the Trustee of their
decisions to make payment of benefits directly prior to the time amounts are
payable to Participants or their Beneficiaries.

 

  (e) Notwithstanding anything contained in this Trust Agreement to the
contrary, if at any time the Sub-Trust established to hold amounts deferred
under the 2002 Plan is finally determined by the IRS not to be a “grantor trust”
with the result that the income of the Sub-Trust is not treated as income of the
Company or the Subsidiaries pursuant to Sections 671 through 679 of the Internal
Revenue Code of 1986, as amended, or with respect to amounts deferred under both
the 2002 Plan and the 2005 Plan, if a federal income tax is finally determined
by the IRS to be payable by one or more Participants or Beneficiaries with
respect to any interest in a Plan or the Trust Fund prior to payment of such
interest to any such Participant or Beneficiary, the Trustee shall, upon
direction by the Committee (or upon application to the Trustee by a Participant
or Beneficiary after a Change in Control), distribute such share in a lump sum
to each Participant or Beneficiary entitled thereto, regardless of whether such
Participant’s employment has terminated (provided such Participant has a vested
interest in his or her accrued benefits under the Plan) and regardless of form
and time of payments specified in or pursuant to the Plan. Any remaining assets
(less any expenses or costs due under Sections 3.9 and 3.10 of this Trust
Agreement) shall then be paid by the Trustee to the Company and the Subsidiaries
in such amounts, and in the manner instructed by the Committee. If the value of
the Trust Fund is less than the benefit obligations under the Plan, the
foregoing described distributions will be limited to a Participant’s share of
the Trust Fund, determined by allocating assets to the Participant based on the
ratio of the Participant’s benefit obligations under the Plan to the total
benefit obligations under the Plan. Prior to a Change in Control, the Trustee
shall rely solely on the directions of the Committee with respect to the
occurrence of the foregoing events and the resulting distributions to be made,
and the Trustee shall not be responsible for any failure to act in the absence
of such direction.

 

  (f) The Trustee shall make provision for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plans and shall pay
amounts withheld to the appropriate taxing authorities or determine that such
amounts have been reported, withheld and paid by the Company and the
Subsidiaries.

 

10



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

  (g) Prior to a Change in Control, payments by the Trustee shall be delivered
or mailed to addresses supplied by the Committee and the Trustee’s obligation to
make such payments shall be satisfied upon such delivery or mailing. Prior to a
Change in Control, the Trustee shall have no obligation to determine the
identity of persons entitled to benefits or their mailing addresses. After a
Change in Control, the Trustee shall have such obligations.

 

  (h) Prior to a Change in Control, the entitlement of a Participant or his or
her Beneficiaries to benefits under the Plans shall be determined by the Company
and the Subsidiaries or such party as they shall designate under the Plans, and
any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plans.

 

  (i) Notwithstanding Section 3.7(h), upon and after the occurrence of a Change
in Control, the Plans shall be administered by an independent third party (the
“Administrator”) selected by the Trustee and approved by the Ex-CEO. The
Administrator shall have the discretionary power to determine all questions
arising in connection with the administration of the Plans and the
interpretation of the Plans and Trust including, but not limited to benefit
entitlement determinations; provided, however, upon and after the occurrence of
a Change in Control, the Administrator shall have no power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for the Plans or this Trust. Upon and after the occurrence of a Change in
Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Administrator; (2) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents; and
(3) supply full and timely information to the Administrator or all matters
relating to the Plans, the Trust, the Participants and their Beneficiaries, the
Account Balances of the Participants, the date of circumstances of the
Retirement, Disability, death or Termination of Employment of the Participants,
and such other pertinent information as the Administrator may reasonably
require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) by the Trustee only with the approval of the
Ex-CEO. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.

 

  (j) If the Committee, the Internal Revenue Service, or any State tax authority
shall determine that a Plan fails to meet the requirements of Code section 409A,
the Trustee shall distribute to Participants the amount required to be included
in income as a result of such failure.

 

11



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

3.8 Trustee Responsibility Regarding Payments on Insolvency.

 

  (a) The Trustee shall cease payment of benefits to Participants and their
Beneficiaries as provided in subsection (b) if the Company, or any Subsidiary,
is Insolvent (the “Insolvent Entity”). The Insolvent Entity shall be considered
“Insolvent” for purposes of this Trust Agreement if:

 

  (i) the Insolvent Entity is unable to pay its debts as they become due, or

 

  (ii) the Insolvent Entity is subject to a pending proceeding as a debtor under
the United States Bankruptcy Code.

 

For purposes of this Section 3.8, if an entity is determined to be Insolvent,
each Subsidiary in which such entity has an equity interest shall also be deemed
to be an Insolvent Entity. However, the insolvency of a Subsidiary will not
cause a parent corporation to be deemed Insolvent.

 

  (b) At all times during the continuance of this Trust, as provided in
Section 1.3 above, the principal and income of the Trust shall be subject to
claims of the general creditors of the Company and its Subsidiaries under
federal and state law as set forth below:

 

  (i) The Board and the chief executive officer of the Company shall have the
duty to inform the Trustee in writing of the Company’s or any Subsidiary’s
Insolvency. If a person claiming to be a creditor of the Company or any
Subsidiary alleges in writing to the Trustee that the Company or any Subsidiary
has become Insolvent, the Trustee shall determine whether the Company or any
Subsidiary is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits to the Insolvent Entity’s Participants or their
Beneficiaries. Prior to a Change in Control, the Trustee may conclusively rely
on any determination it receives from the Board or the chief executive officer
of the Company with respect to the Insolvency of the Company or any Subsidiary.

 

  (ii) Unless the Trustee has actual knowledge of the Company’s or a
Subsidiary’s Insolvency, or has received notice from the Company, a Subsidiary,
or a person claiming to be a creditor alleging that the Company or a Subsidiary
is Insolvent, the Trustee shall have no duty to inquire whether the Company or
any Subsidiary is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s or any Subsidiary’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s or any Subsidiary’s solvency. In this
regard, the Trustee may rely upon a letter from the Company’s or a Subsidiary’s
auditors as to the Company’s or any Subsidiary’s financial status.

 

12



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

  (iii) If at any time the Trustee has determined that the Company or any
Subsidiary is Insolvent, the Trustee shall discontinue payments to the Insolvent
Entity’s Participants or their Beneficiaries, and shall hold the portion of the
assets of the Trust allocable to the Insolvent Entity for the benefit of the
Insolvent Entity’s general creditors. Nothing in this Trust Agreement shall in
any way diminish any rights of Participants or their Beneficiaries to pursue
their rights as general creditors of the Insolvent Entity with respect to
benefits due under the Plans or otherwise.

 

  (iv) The Trustee shall resume the payment of benefits to Participants or their
Beneficiaries in accordance with this Article 3 of this Trust Agreement only
after the Trustee has determined that the alleged Insolvent Entity is not
Insolvent (or is no longer Insolvent).

 

  (c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3.8(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their Beneficiaries under the terms of the Plans for the period
of such discontinuance, without interest thereon to reflect delayed payment,
less the aggregate amount of any payments made to Participants or their
Beneficiaries by the Company or any Subsidiary in lieu of the payments provided
for hereunder during any such period of discontinuance. Prior to a Change in
Control, the Committee shall instruct the Trustee as to such amounts, and after
a Change in Control, the Trustee shall determine such amounts in accordance with
the terms and provisions of the Plans.

 

3.9 Costs of Administration. The Trustee is authorized to incur reasonable
obligations in connection with the administration of the Trust, including
attorneys’ fees, Administrator fees, other administrative fees and appraisal
fees. Such obligations shall be paid by the Company and the Subsidiaries. The
Trustee is authorized to pay such amounts from the Trust Fund if the Company or
the Subsidiaries fail to pay them within 60 days of presentation of a statement
of the amounts due that is not contested by the Company in writing before the
expiration of such 60-day period. If any amounts payable hereunder are contested
by the Company, the parties hereto shall cooperate to determine whether such
amount should be paid.

 

3.10

Trustee Compensation and Expenses. The Trustee shall be entitled to reasonable
compensation for its services as from time to time agreed upon between the
Trustee and the Company. If the Trustee and the Company fail to agree upon a
rate of compensation, or following a Change in Control, the Trustee shall be
entitled to compensation at a rate equal to the rate charged by the Trustee for
similar services rendered by it during the current fiscal year for other trusts
similar to this Trust. The Trustee shall be entitled to reimbursement for
expenses incurred by it in the performance of its duties as the Trustee,
including reasonable fees

 

13



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

for legal counsel. The Trustee’s compensation and expenses shall be paid by the
Company and the Subsidiaries. The Trustee is authorized to withdraw such amounts
from the Trust Fund if the Company or the Subsidiaries fail to pay them within
60 days of presentation of a statement of the amounts due that is not contested
by the Company in writing before the expiration of such 60-day period. If any
amounts payable hereunder are contested by the Company, the parties hereto shall
cooperate to determine whether such amount should be paid.

 

3.11 Professional Advice. The Company and the Subsidiaries specifically
acknowledge that the Trustee and/or the Administrator may find it desirable or
expedient to retain legal counsel (who may also be legal counsel for the Company
generally) or other professional advisors to advise it in connection with the
exercise of any duty under this Trust Agreement, including, but not limited to,
any matter relating to or following a Change in Control or the Insolvency of the
Company or any Subsidiary.

 

3.12 Payment on Court Order. To the extent permitted by law, the Trustee is
authorized to make any payments directed by court order in any action in which
the Trustee has been named as a party. The Trustee is not obligated to defend
actions in which the Trustee is named, but shall notify the Company or Committee
of any such action and may tender defense of the action to the Company,
Committee, Participant or Beneficiary whose interest is affected. The Trustee
shall defend any action in which the Trustee is named, and for which the Company
has refused to provide defense of the action, and any expenses incurred by the
Trustee shall be paid by the Company and the Subsidiaries if required under
Section 3.13. The Trustee is authorized to pay such amounts from the Trust Fund
if the Company or the Subsidiaries fail to pay them within sixty (60) days of
presentation of a statement of the amounts due that is not contested by the
Company in writing before the expiration of such 60-day period. If any amounts
payable hereunder are contested by the Company, the parties hereto shall
cooperate to determine whether such amount should be paid.

 

3.13 Protective Provisions. Notwithstanding any other provision contained in
this Trust Agreement to the contrary, the Trustee shall have no obligation to
(i) determine the existence of any conversion, redemption, exchange,
subscription or other right relating to any securities purchased of which notice
was given prior to the purchase of such securities and shall have no obligation
to exercise any such right unless the Trustee is advised in writing by the
Committee both of the existence of the right and the desired exercise thereof
within a reasonable time prior to the expiration of the right to exercise, or
(ii) advance any funds to the Trust. Furthermore, the Trustee is not a party to
any Plan.

 

3.14 Indemnifications.

 

  (a)

The Company and the Subsidiaries shall indemnify and hold the Trustee harmless
from and against all loss or liability (including expenses and reasonable
attorneys’ fees) to which it may be subject by reason of its execution of its
duties under this Trust, or by

 

14



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

reason of any acts taken in good faith in accordance with any directions, or
acts omitted in good faith due to absence of directions, from the Company, the
Committee or a Participant, except that the Trustee will not be so indemnified
if such loss or liability is finally adjudged by a court of competent
jurisdiction, or is determined by any other proceeding mutually agreeable to the
Company and the Trustee, to have resulted from the Trustee’s negligence or
misconduct, or breach of its duties under this Trust Agreement. The indemnity
described herein shall be provided by the Company and the Subsidiaries.

 

  (b) The Company and the Subsidiaries shall indemnify and hold the
Administrator harmless from and against all loss or liability (including
expenses and reasonable attorneys’ fees) to which it may be subject by reason of
its execution of its duties under this Trust, or by reason of any acts taken in
good faith in accordance with any directions, or acts omitted in good faith due
to absence of directions, from the Company, the Committee or a Participant,
unless such loss or liability is due to the Administrator’s negligence or
misconduct. The indemnity described herein shall be provided by the Company and
the Subsidiaries.

 

  (c) The Trustee shall indemnify and hold the Company, Subsidiaries and the
Committee members harmless from and against all loss or liability (including
expenses and reasonable attorneys’ fees) to which they may be subject by reason
of the Trustee’s negligence or misconduct, or breach of its duties under this
Trust Agreement, except that the Company, Subsidiaries and the Committee will
not be so indemnified if such loss or liability is finally adjudged by a court
of competent jurisdiction or is determined by any other proceeding mutually
agreeable to the Trustee and the Company, to have resulted from the Company’s
negligence or misconduct, or breach of its duties under this Trust Agreement.

 

  (d) All releases and indemnities provided in this Trust Agreement shall
survive the termination of this Trust Agreement.

 

ARTICLE 4

Insurance Contracts

 

4.1 Types of Contracts. To the extent that the Trustee is directed by the
Committee prior to a Change in Control to invest part or all of the Trust Fund
in insurance contracts, the type and amount thereof shall be specified by the
Committee. The Trustee shall be under no duty to make inquiry as to the
propriety of the type or amount so specified.

 

15



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

4.2 Ownership. Each insurance contract issued shall provide that the Trustee
shall be the owner thereof with the power to exercise all rights, privileges,
options and elections granted by or permitted under such contract or under the
rules of the insurer. The exercise by the Trustee of any incidents of ownership
under any contract shall, prior to a Change in Control, be subject to the
direction of the Committee.

 

4.3 Restrictions on Trustee’s Rights. The Trustee shall have no power to name a
beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy. Despite the foregoing, the Trustee may (i) loan to the
Company or any Subsidiary the proceeds of any borrowing against an insurance
policy held in the Trust Fund or (ii) assign all, or any portion, of a policy to
the Company or any Subsidiary if under other provisions of this Trust Agreement
the Company or any Subsidiary is entitled to receive assets from the Trust.

 

ARTICLE 5

Trustee’s Accounts

 

5.1 Records. The Trustee shall maintain accurate records and detailed accounts
of all investments, receipts, disbursements and other transactions hereunder.
The Trustee shall separately account for the assets contributed by the Company
and each of its Subsidiaries. Such records shall be available at all reasonable
times for inspection by the Company and Subsidiaries or their authorized
representative. The Trustee, at the direction of the Committee, shall submit to
the Committee and to any insurer such valuations, reports or other information
as the Committee may reasonably require and, in the absence of fraud or bad
faith, the valuation of the Trust Fund by the Trustee shall be conclusive. The
Trustee shall separately account for the assets contributed by the Company and
its Subsidiaries for each Plan.

 

5.2 Annual Accounting; Final Accounting.

 

  (a) Within 60 days following the end of each Plan Year and within 60 days
after the removal or resignation of the Trustee or the termination of the Trust,
the Trustee shall file with the Committee a written account setting forth a
description of all properties purchased and sold, all receipts, disbursements
and other transactions effected by it during the Plan Year or, in the case of
removal, resignation or termination, since the close of the previous Plan Year,
and listing the properties held in the Trust Fund as of the last day of the Plan
Year or other period and indicating their values. Such values shall be either
cost or market as directed by the Committee in accordance with the terms of the
Plans.

 

16



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

  (b) The Committee may approve such account either by written notice of
approval delivered to the Trustee or by its failure to express written objection
to such account delivered to the Trustee within 60 days after the date of which
such account was delivered to the Committee.

 

  (c) The approval by the Committee of an accounting shall be binding as to all
matters embraced in such accounting on all parties to this Trust Agreement and
on all Participants and Beneficiaries, to the same extent as if such accounting
had been settled by a judgment or decree of a court of competent jurisdiction in
which the Trustee, the Committee, the Company, the Subsidiaries and all persons
having or claiming any interest in any Plan or the Trust Fund were made parties.

 

  (d) Despite the foregoing, nothing contained in this Trust Agreement shall
deprive the Trustee of the right to have an accounting judicially settled, if
the Trustee, in the Trustee’s sole discretion, desires such a settlement.

 

5.3 Valuation. The assets of the Trust Fund shall be valued at their respective
fair market values on the date of valuation, as determined by the Trustee based
upon such sources of information as it may deem reliable, including, but not
limited to, stock market quotations, statistical valuation services, newspapers
of general circulation, financial publications, advice from investment
counselors, brokerage firms or insurance companies, or any combination of
sources. Prior to a Change in Control, the Committee shall instruct the Trustee
as to the value of assets for which market values are not readily obtainable by
the Trustee. If the Committee fails to provide such values, the Trustee may take
whatever action it deems reasonable, including employment of attorneys,
appraisers, life insurance companies or other professionals, the expense of
which shall be an expense of administration of the Trust Fund and payable by the
Company and the Subsidiaries. The Trustee may rely upon information from the
Company and the Subsidiaries, the Committee, appraisers or other sources and
shall not incur any liability for an inaccurate valuation based in good faith
upon such information.

 

5.4 Delegation of Duties. The Company or the Committee, or both, may at any time
employ the Trustee as their agent to perform any act, keep any records or
accounts and make any computations that are required of the Company, any
Subsidiary or the Committee by this Trust Agreement or the Plans. The Trustee
may be compensated for such employment and such employment shall not be deemed
to be contrary to the Trust. Nothing done by the Trustee as such agent shall
change or increase its responsibility or liability as Trustee hereunder.

 

17



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

ARTICLE 6

Resignation or Removal of Trustee

 

6.1 Resignation; Removal. The Trustee may resign at any time by written notice
to the Company, which shall be effective 60 days after receipt of such notice
unless the Company and the Trustee agree otherwise. Prior to a Change in
Control, the Trustee may be removed by the Company on 60 days notice or upon
shorter notice when accepted by the Trustee. After a Change in Control, the
Trustee may only be removed by the Ex-CEO on 60 days notice or upon shorter
notice accepted by the Trustee.

 

6.2 Successor Trustee. If the Trustee resigns or is removed, a successor shall
be appointed by the Company, in accordance with this Section, by the effective
date of the resignation or removal under Section 6.1 above. The successor shall
be a bank, trust company, or similar independent third party that is granted
corporate trustee powers under state or federal law. After the occurrence of a
Change in Control, a successor Trustee may not be appointed without the consent
of the Ex-CEO. If no such appointment has been made by the effective date of the
resignation or removal, the Trustee may appoint a successor trustee or may apply
to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.

 

6.3 Settlement of Accounts. Upon resignation or removal of the Trustee and
appointment of a successor Trustee, all assets shall subsequently be transferred
to the successor Trustee in cash and/or in kind as directed the Committee, or
after a Change of Control, as determined by the Trustee in consultation with the
successor trustee. The transfer shall be completed within 90 days after receipt
of notice of resignation, removal or transfer, unless the Company extends the
time limit. Upon the transfer of the assets, the successor Trustee shall succeed
to all of the powers and duties given to the Trustee in this Trust Agreement.
The resigning or removed Trustee shall render to the Committee an account in the
form and manner and at the time prescribed in Section 5.2. The approval of such
accounting and discharge of the Trustee shall be as provided in such Section.

 

ARTICLE 7

Controversies, Legal Actions and Counsel

 

7.1

Controversy. If any controversy arises with respect to the Trust, the Trustee
shall take action as directed by the Committee or, in the absence of such
direction or after a Change in Control, as it deems advisable, whether by legal
proceedings, compromise or otherwise. The Trustee may retain the funds or
property involved without liability pending settlement of the controversy. The
Trustee shall be under no obligation to take any legal action of whatever

 

18



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

nature unless there shall be sufficient property in the Trust to indemnify the
Trustee with respect to any expenses or losses to which it may be subjected.

 

7.2 Joinder of Parties. In any action or other judicial proceedings affecting
the Trust, it shall be necessary to join as parties the Trustee, the Committee,
the Company and the Subsidiaries. No Participant or other person shall be
entitled to any notice or service of process. Any judgment entered in such a
proceeding or action shall be binding on all persons claiming under the Trust.
Nothing in this Trust Agreement shall be construed as to deprive a Participant
or Beneficiary of his or her right to seek adjudication of his or her rights by
administrative process or by a court of competent jurisdiction.

 

ARTICLE 8

Insurers

 

8.1 Insurer Not a Party. No insurer shall be deemed to be a party to the Trust
and an insurer’s obligations shall be measured and determined solely by the
terms of contracts and other agreements executed by it.

 

8.2 Authority of Trustee. An insurer shall accept the signature of the Trustee
to any documents or papers executed in connection with such contracts. The
signature of the Trustee shall be conclusive proof to the insurer that the
person on whose life an application is being made is eligible to have a contract
issued on his or her life and is eligible for a contract of the type and amount
requested.

 

8.3 Contract Ownership. An insurer shall deal with the Trustee as the sole and
absolute owner of any insurance contracts and shall have no obligation to
inquire whether any action or failure to act on the part of the Trustee is in
accordance with or authorized by the terms of the Plans or this Trust Agreement.

 

8.4 Limitation of Liability. An insurer shall be fully discharged from any and
all liability for any action taken or any amount paid in accordance with the
direction of the Trustee and shall have no obligation to see to the proper
application of the amounts so paid. An insurer shall have no liability for the
operation of the Trust or the Plans, whether or not in accordance with their
terms and provisions.

 

8.5 Change of Trustee. An insurer shall be fully discharged from any and all
liability for dealing with a party or parties indicated on its records to be the
Trustee until such time as it shall receive at its home office written notice of
the appointment and qualification of a successor Trustee.

 

19



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

ARTICLE 9

Amendment and Termination

 

9.1 Amendment. Subject to the limitations set forth in this Section 9.1, this
Trust Agreement may be amended by a written instrument executed by the Trustee
and the Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plans or shall make the Trust revocable after it has
become irrevocable in accordance with Section 1.3 above.

 

  (a) Writing and Consent. Any amendment to this Trust Agreement shall be set
forth in writing and signed by the Company and the Trustee. Any amendment may be
current, retroactive or prospective, in each case as provided therein.

 

  (b) The Company and Trustee. In connection with the exercise of the rights
under this Section 9.1(b):

 

  (i) prior to a Change in Control, the Trustee shall have no responsibility to
determine whether any proposed amendment complies with the terms and conditions
of the Plans and may conclusively rely on the directions of the Committee with
respect thereto, unless the Trustee has knowledge of a proposed transaction or
transactions that would result in a Change in Control; and

 

  (ii) after a Change in Control, the power of the Company to amend this Trust
Agreement shall cease, and the power to amend that was previously held by the
Company shall, instead, be exercised by the Ex-CEO, with the consent of the
Trustee.

 

  (c) Taxation. This Trust Agreement shall not be amended, altered, changed or
modified in a manner that would cause the Participants and/or Beneficiaries
under any Plan to be taxed on the benefits under any Plan in a year other than
the year of actual receipt of benefits.

 

9.2

Final Termination. The Trust shall not terminate until the date on which
(a) Participants and their Beneficiaries are no longer entitled to benefits
pursuant to the terms of the Plans and all of the expenses of the Trust have
been paid, or (b) the Company obtains written approval of all Participants and
Beneficiaries with benefits accrued under the Plans at such time to forfeit all
benefits under each Plan and to terminate the Trust. Upon termination of the
Trust, any assets remaining in the Trust shall be returned to the Company and
the Subsidiaries. Such remaining assets shall be paid by the Trustee to the
Company and the Subsidiaries in such amounts and in the manner instructed by the
Company, whereupon the Trustee shall be released and discharged from all
obligations hereunder. From and after the date of termination and until final
distribution of the Trust Fund, the Trustee shall continue to have all of the
powers provided

 

20



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

herein as are necessary or expedient for the orderly liquidation and
distribution of the Trust Fund.

 

ARTICLE 10

Miscellaneous

 

10.1 Directions Following Change in Control. Despite any other provision of this
Trust Agreement that may be construed to the contrary, following a Change in
Control, all powers of the Committee, the Company and the Board to direct the
Trustee under this Trust Agreement shall terminate, and the Trustee shall act on
its own discretion to carry out the terms of this Trust Agreement in accordance
with the Plans and this Trust Agreement.

 

10.2 Taxes. The Company and the Subsidiaries shall from time to time pay taxes
of any and all kinds whatsoever that at any time are lawfully levied or assessed
upon or become payable in respect of the Trust Fund, the income or any property
forming a part thereof, or any security transaction pertaining thereto. To the
extent that any taxes lawfully levied or assessed upon the Trust Fund are not
paid by the Company and the Subsidiaries, the Trustee shall have the power to
pay such taxes out of the Trust Fund and shall seek reimbursement from the
Company and the Subsidiaries. Prior to making any payment, the Trustee may
require such releases or other documents from any lawful taxing authority as it
shall deem necessary. The Trustee shall contest the validity of taxes in any
manner deemed appropriate by the Company or its counsel, but at the Company’s
and the Subsidiaries’ expense, and only if it has received an indemnity bond or
other security satisfactory to it to pay any such expenses. Prior to a Change in
Control, the Trustee (i) shall not be liable for any nonpayment of tax when it
distributes an interest hereunder on directions from the Committee, and
(ii) shall have no obligation to prepare or file any tax return on behalf of the
Trust Fund, any such return being the sole responsibility of the Committee. The
Trustee shall cooperate with the Committee in connection with the preparation
and filing of any such return. After a Change in Control, the Trustee shall have
such duties and obligations.

 

10.3 Third Persons. All persons dealing with the Trustee are released from
inquiring into the decisions or authority of the Trustee and from seeing to the
application of any moneys, securities or other property paid or delivered to the
Trustee.

 

10.4 Nonassignability; Nonalienation. Benefits payable to Participants and their
Beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

 

10.5

The Plans. The Trust and the Plans are parts of a single, integrated employee
benefit plan system and shall be construed together. In the event of any
conflict between the terms of this

 

21



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

 

Trust Agreement and the agreements that constitute the Plans, such conflict
shall be resolved in favor of this Trust Agreement.

 

10.6 Applicable Law. Except to the extent, if any, preempted by ERISA, this
Trust Agreement shall be governed by and construed in accordance with the
internal laws of the State of California. Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions hereof.

 

10.7 Notices and Directions. Whenever a notice or direction is given by the
Committee to the Trustee, it shall be in the form required by Section 2.1.
Actions by the Company shall be by the Board or a duly authorized officer, with
such actions certified to the Trustee by an appropriately certified copy of the
action taken. The Trustee shall be protected in acting upon any such notice,
resolution, order, certificate or other communication believed by it to be
genuine and to have been signed by the proper party or parties.

 

10.8 Successors and Assigns. This Trust Agreement shall be binding upon and
inure to the benefit of the Company, the Subsidiaries and the Trustee and their
respective successors and assigns.

 

10.9 Gender and Number. Words used in the masculine shall apply to the feminine
where applicable, and when the context requires, the plural shall be read as the
singular and the singular as the plural.

 

10.10 Headings. Headings in this Trust Agreement are inserted for convenience of
reference only and any conflict between such headings and the text shall be
resolved in favor of the text.

 

10.11 Counterparts. This Trust Agreement may be executed in an original and any
number of counterparts, each of which shall be deemed to be an original of one
and the same instrument.

 

10.12 Beneficial Interest. The Company and the Subsidiaries are the true
beneficiaries hereunder in that the payment of benefits, directly or indirectly
to or for a Participant or Beneficiary by the Trustee, is in satisfaction of the
Company’s and the Subsidiaries’ liability therefore under the Plans. Nothing in
this Trust Agreement shall establish any beneficial interest in any person other
than the Company and the Subsidiaries.

 

10.13 The Trust and Plans. This Trust, the Plans and each Participant’s Plan
Agreement are part of and constitute a single, integrated employee benefit plan
and trust, shall be construed together as the entire agreement between the
Company, the Trustee, the Participants and the Beneficiaries with regard to the
subject matter thereof, and shall supersede all previous negotiations,
agreements and commitments with respect thereto.

 

22



--------------------------------------------------------------------------------

LOGO [g27157img01.jpg]

 

Trust Agreement for the

Callaway Golf Company Executive Deferred Compensation Plans

 

10.14  Effective Date. The effective date of this amended and restated Trust
Agreement shall be January 1, 2005.

 

IN WITNESS WHEREOF the Company and the Trustee have signed this amended Trust
Agreement as of the date first written above.

 

TRUSTEE:

     

THE COMPANY:

       

Callaway Golf Company

       

a Delaware corporation,

        By:                 Title:    

 

23